Citation Nr: 0023175	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-16 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Gary R. Stickell, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to 
October 1945, and from May 1946 to October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 determination by the RO 
that denied a claim for accrued benefits.  The appellant 
testified at a hearing before a member of the Board in 
February 2000.

In her substantive appeal of October 1998, the appellant 
raised the issue of whether there was clear and unmistakable 
error in the RO's October 12, 1960, determination.  It was 
maintained that the RO erroneously applied the law as set 
forth in, what is currently, 38 C.F.R. § 3.210(b).  At her 
hearing in February 2000, the appellant raised the issue of 
entitlement to death pension, compensation, or dependency and 
indemnity compensation essentially seeking the same benefits 
that were awarded to the veteran's six children after his 
death.  She also requested assistance in obtaining the 
veteran's service records including personnel records 
reflecting what medals the veteran's received and the basis 
for such awards, and burial expenses to obtain a headstone 
for the veteran's grave.  These issues have not yet been 
addressed by the RO and are referred for appropriate action.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1946, during service.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability and he had no claim 
pending with VA.

3.  The appellant did not file a claim for accrued benefits 
within one year of the veteran's death.


CONCLUSION OF LAW

The claim of entitlement to accrued benefits is legally 
insufficient.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.1000(a), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Current regulations provide that, "where death occurred on or 
after December 1, 1962, periodic monetary benefits (other 
than insurance and servicemember's indemnity) authorized 
under laws administered by the Department of Veterans 
Affairs, to which a payee was entitled at his death under 
existing ratings or decisions . . . and due and unpaid for a 
period not to exceed 2 years prior to the last date of 
entitlement as provided in § 3.500(g) will, upon the death of 
such person, be paid . . ." to certain survivor(s).  
38 C.F.R. § 3.1000(a).  An application for accrued benefits 
must be filed within one year after the date of death of the 
veteran.  38 U.S.C.A. § 5121(c), 38 C.F.R. § 3.1000(c).

"Where the payee died before December 1, 1962, accrued 
benefits will be payable in accordance with the provision of 
title 38 in effect on the date of death."  VA Reg., 
Compensation and Pension--Transmittal Sheet 275 (Dec. 1, 
1962); see also 38 C.F.R. § 3.100(a); Pub. L. No. 87-825 
(Oct. 15, 1962).

The regulation in effect at the time of the veteran's death 
was VA Regulation (VAR) 2660(A), which provided for accrued 
benefits to certain survivors.  The salient point to be made 
in this regard is that the law and regulation in effect on 
October 1, 1946, also required that an application for 
accrued benefits be filed within one year of the veteran's 
death.  VAR 2660(A) (effective Aug. 20, 1943).

As noted above, the veteran died in October 1946, and the 
appellant submitted a claim for accrued benefits in May 1996, 
which was almost 50 years after the veteran's death.  The 
evidence does not indicate and the appellant does not claim 
that she submitted a claim for accrued benefits prior to 
May 1996.  Although the appellant has apparently undertaken a 
lengthy investigation prior to obtaining the information 
necessary for her to file a claim in this case, the law and 
regulations with respect to accrued benefits require that an 
application be filed within one year of the veteran's death.  
Accordingly, the appellant's claim for accrued benefits is 
legally insufficient, and must therefore be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, the United States Court of Appeals for the Federal 
Circuit has also made it clear that, in order for a claimant 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  38 U.S.C.A. §§ 5101(a), 5121(a);  Jones v. West, 
136 F.3d 1296 (1998).  In this case, the record shows that 
the veteran did not have a claim pending at the time of his 
death for any such benefits and was not entitled to them 
under an existing rating or decision.  Therefore, in the 
absence of a pending claim at the time of the veteran's 
death, or entitlement on the basis of an existing rating 
decision, the law and regulations provide no basis for 
entitlement to accrued benefits.  See Sabonis, supra.  


ORDER

The claim of entitlement to accrued benefits is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

